DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary of Claims
Claim 6 is amended, claims 21-27 are new but withdrawn, claims 28-39 are new, and claims 1-5 and 7-20 are cancelled due to Applicant's amendment dated 09/07/2022.  Claims 6 and 21-39 are pending and claims 21-27 are withdrawn.
Response to Amendment
The rejection of claim 6 under pre-AIA  35 U.S.C. 103 as being unpatentable over Li et al. US 2012/0302753 A1 (“Li”) in view of Yamazaki US 2007/0059551 A1 (“Yamazaki”) is not overcome due to the Applicant’s amendment dated 09/07/2022. The rejection is maintained. 
The rejection of claim 1 as set forth in the previous Office Action is moot because claim 1 is cancelled due to the Applicant's amendment dated 09/07/2022.
Response to Arguments
Applicant’s arguments on pages 8-12 of the reply dated 09/07/2022 with respect to the rejection of claim 6 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pgs. 10-11 that a direct bond between Ar1 and Ar2 is required in the compound of Li, as this allows the compound to achieve the proper excited state properties taught in ¶ [0011] of Li. Thus, Applicant argues that one of ordinary skill in the art would not replace the direct bond between Ar1 and Ar2 with an alkyl group.
Examiner's response –While Li fails to disclose a compound comprising a linker between Ar1 and Ar2, Yamasaki teaches a direct bond and a CH2 linking group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element (¶ [0034] and [0048]). In particular, Yamasaki teaches a compound having the structure of Formula (I) (below) functions as a luminescent material (¶ [0033] and [0447]). In Formula (I), Y11, Y12, and Y13 may each represent a single bond or the connecting group 
    PNG
    media_image1.png
    38
    54
    media_image1.png
    Greyscale
(¶ [0048]).

    PNG
    media_image2.png
    122
    112
    media_image2.png
    Greyscale

The compound of Li in view of Yamasaki has the structure below and reads on the Formula (I) of Yamasaki wherein: M11 represents platinum; L11 is a nitrogen-containing heterocyclic ligand and L12 to L14 are each benzene; Y11 represents a connecting group of N-Ph and combines to form a ring with L12, Y13 represents the connecting group of N-Ph and combines to form a ring with L13, and Y12 represents the connecting group of CH2; and n11 represents an integer of 0 and thus L15 is not required to be present (¶ [0036], [0041], [0048], and [0052]).

    PNG
    media_image3.png
    357
    402
    media_image3.png
    Greyscale

As the compound of Li in view of Yamasaki reads on the Formula (I) of Yamasaki and Yamasaki teaches compounds of Formula (I) function as luminescent material (¶ [0033] and [0447]), there is nothing to suggest that an alkyl linker group would prevent the compound of Li in view of Yamasaki from functioning as an emitting compound when the CH2 linking group replaces a direct bond.
Accordingly, as Yamasaki teaches a CH2 linking group is a suitable substitute for a direct bond in an emitting compound, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed to utilize linking groups within and between ligands to provide additional emitting complexes to cover a larger range of the visible spectrum, as taught by Li in ¶ [0095]. additionally, given the general formula and teachings of Li and Yamazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a CH2 linking group for the direct bond between the acridine and isoquinoline group of the modified compound of Li, because Yamazaki teaches a single bond and a CH2 connecting group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element with the benefits of excellent stability in liquid, high luminous efficiency, high luminance, and excellent durability. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter of Li and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
	
Claim Objections
Claims 30 and 39 are objected to because of the following informalities:  claim 30 recites “wherien” instead of “wherein” and claim 39 recites “furtehr” rather than “further”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites wherein each of G4 and G5 is independently selected from S, SiRR’, and NR. However, claim 6 (of which claim 28 is dependent upon) and the instant specification recite G4 is S, SiR20R20a, or NR20 and G5 is S, SiR21R21a, or NR21 (instant ¶ [0029]). Neither claim 6 nor the instant specification recite each of G4 and G5 is independently selected from S, SiRR’, and NR. The claim is considered to have new matter as the variables R20, R20a, R21, and R21a are not the same variables as R and R’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites Formula (VI) but fails to recite the definition of the variable G1. Thus, it is unclear how to interpret the variable G1. 
For purposes of examination, the claim will be interpreted as recited in the instant specification, wherein G1 is O or CR4R5 (instant ¶ [0015]).
Claims 29-39 are rejected for being dependent upon indefinite claim 6.
Claim 28 recites wherein each of G4 and G5 is independently selected from S, SiRR’, and NR. However, claim 6 (of which claim 28 is dependent upon) does not recite definitions for R and R’ and thus it is unclear how to interpret the variables.
For purposes of examination, G4 and G5 will be interpreted as recited in claim 6 wherein G4 is S, SiR20R20a, or NR20 and G5 is S, SiR21R21a, or NR21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 28-30 and 32-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. US 2012/0302753 A1 (“Li”) in view of Yamazaki US 2007/0059551 A1 (“Yamazaki”).
Regarding claims 6 and 38, Li teaches platinum and palladium complexes useful as narrow band phosphorescent emitters (abstract) provide improved efficiency and/or operational lifetimes in OLEDs (¶ [0100]), wherein the phosphorescent emitters are represented by the following general formula (¶ [0010]):

    PNG
    media_image4.png
    154
    172
    media_image4.png
    Greyscale

The general formula may be further represented by the formulas described in ¶ [0012]-[0014], including the formula shown below:

    PNG
    media_image5.png
    285
    261
    media_image5.png
    Greyscale

Li teaches specific examples of the general formula beginning on page 21, including the following compound (pg. 26):

    PNG
    media_image6.png
    182
    242
    media_image6.png
    Greyscale

While Li teaches b1 may be 
    PNG
    media_image7.png
    49
    56
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    26
    49
    media_image8.png
    Greyscale
, wherein Rn may be a C1-C3 alkyl, wherein known alkyl groups include methyl (¶ [0083] and [0026]), the above compound fails to teach b1 is 
    PNG
    media_image7.png
    49
    56
    media_image7.png
    Greyscale
.
Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image8.png
    26
    49
    media_image8.png
    Greyscale
 for 
    PNG
    media_image7.png
    49
    56
    media_image7.png
    Greyscale
, because Li teaches the variable may suitably be selected as b1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select each Rn as a C1 alkyl (methyl), because it would have been choosing a C1-C3 alkyl for the variable Rn, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent emitter of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula above having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound fails to teach the ancillary ligand (L^X) comprises two ring systems. However, Li does teach the phosphorescent emitter may be represented by the following formula, wherein the ancillary ligand (L^X) comprises two ring systems (¶ [0013]):

    PNG
    media_image9.png
    286
    261
    media_image9.png
    Greyscale

Li teaches examples of the above formula, including the compound shown on pg. 26:

    PNG
    media_image10.png
    247
    213
    media_image10.png
    Greyscale


Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Cl-pyridine ligand with a phenyl-carbazole ligand, as shown in the above compound, because Li teaches the compound may be represented by the formula shown in ¶ [0013] and the phenyl-carbazole ligand may suitably be selected as the ancillary ligand (L^X).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
The modified compound of Li has the following structure:

    PNG
    media_image11.png
    337
    376
    media_image11.png
    Greyscale

While Li teaches the linking group R disrupts the conjugation between the ligands (N^C) and (L^X) (¶ [0010]) and that utilizing different linking groups provide narrow emitting complexes covering a wide range of the visible spectrum (¶ [0095]), the modified compound of Li fails to include a linking group between the acridine and isoquinoline groups.
Yamazaki teaches a metal complex for use as a luminescent material in an organic electroluminescent element having excellent stability in liquid, wherein the metal complex has a structure represented by Formula (I), shown below (¶ [0015], [0021], [0027], [0033]):

    PNG
    media_image12.png
    111
    105
    media_image12.png
    Greyscale

Yamasaki teaches by using such a complex, an organic EL element having high luminous efficiency, high luminance, and excellent durability can be provided (¶ [0022]).
Yamazaki teaches Y11 to Y13 may each independently represent a single bond or a connecting group (¶ [0034]), wherein specific examples of the connecting group are those shown in ¶ [0048]. 
Yamazaki teaches specific examples of Formula (I) including compound 33 on pg. 18:

    PNG
    media_image13.png
    165
    156
    media_image13.png
    Greyscale

Accordingly, Yamazaki teaches a single bond and a CH2 connecting group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed to utilize linking groups within and between ligands to disrupt conjugation and provide additional emitting complexes to cover a larger range of the visible spectrum, as taught by Li. Specifically, given the general formula and teachings of Li and Yamazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a CH2 connecting group for the single bond between the acridine and isoquinoline group of the modified compound of Li, because Yamazaki teaches a single bond and a CH2 connecting group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element with the benefits of excellent stability in liquid, high luminous efficiency, high luminance, and excellent durability. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter of Li and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
The modified compound of Li in view of Yamazaki has the following structure:

    PNG
    media_image3.png
    357
    402
    media_image3.png
    Greyscale

Per claims 6 and 38, the above compound reads on the claimed Formula (VI) and (I) wherein:
G1 is CR4R5, wherein R4 and R5 are each alkyl groups;
Ring A7 is a 6-membered heterocyclic aromatic ring having 1 nitrogen atom and 0 additional heteroatoms;
Rings A8 and A9 are each 6-membered carbocyclic rings;
Z8 is nitrogen and Z9 is carbon;
G4 is NR20, wherein R20 is an aryl group that combines with R19 to form a ring system;
G5 is CR20R20a, wherein R20 and R20a are each hydrogen atoms;
R17 represents a mono substitution of an alkenyl group and tri-substitution of hydrogen atoms, wherein two adjacent R17 combine to form a ring;
R18 represent a tetra-substitution of hydrogen atoms;
R19 represent a tri-substitution of hydrogen atoms; and
R2 represents a tri-substitution of hydrogen atoms and R3 represents a tetra-substitution of hydrogen atoms.
Regarding claims 28-30, Li in view of Yamazaki teach the modified compound below, as described above with respect to claim 6.

    PNG
    media_image3.png
    357
    402
    media_image3.png
    Greyscale

While Li teaches that utilizing different linking groups provide narrow emitting complexes covering a wide range of the visible spectrum (¶ [0095]), the above compound fails to include a N linking group instead of an alkyl linking group.
However, Yamazaki teaches Y11 to Y13 may each independently represent a single bond or a connecting group (¶ [0034]), wherein specific examples of the connecting group are those shown in ¶ [0048], including 
    PNG
    media_image14.png
    37
    59
    media_image14.png
    Greyscale
and 
    PNG
    media_image15.png
    57
    57
    media_image15.png
    Greyscale
. 
Accordingly, Yamazaki teaches a single bond, a CH2 connecting group, and a N-Ph connecting groups are all known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed to utilize linking groups within and between ligands to provide additional emitting complexes to cover a larger range of the visible spectrum, as taught by Li. Specifically, given the general formula and teachings of Li and Yamazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the CH2 connecting group with the N-Ph connecting group in the modified compound of Li in view of Yamazaki, because Yamazaki teaches a CH2 connecting group and a N-Ph connecting group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element with the benefits of excellent stability in liquid, high luminous efficiency, high luminance, and excellent durability. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter of Li and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
The resulting compound has the following structure and meets the limitations of Formula (VI) wherein G5 is NR21 and R21 is aryl:

    PNG
    media_image16.png
    349
    418
    media_image16.png
    Greyscale

Regarding claim 32, Li in view of Yamazaki teach the modified compound below, as described above with respect to claim 30.

    PNG
    media_image16.png
    349
    418
    media_image16.png
    Greyscale


In the formula below, while Li teaches Ar1 may be isoquinoline or pyridine, and teaches the example below wherein Ar1 is pyridine (¶ [0042] and pg. 22), the above compound fails to include a pyridine in the location of Ar1.

    PNG
    media_image17.png
    284
    259
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    240
    226
    media_image18.png
    Greyscale

However, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute isoquinoline group with a pyridine group as shown in the compound above, because Li teaches the variable may suitably be selected as Ar1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the modified compound would be useful as the emitter of Li in view of Yamazaki and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
While Li teaches that utilizing different linking groups provide narrow emitting complexes covering a wide range of the visible spectrum (¶ [0095]), the above compound fails to provide a substituent on the pyridine group that combines to form a ring with the phenyl of the N-Ph linking group. However, Li does teach Ar1 may be an unsubstituted or substituted heterocyclic group (¶ [0013]).
Yamazaki teaches the N-Ph linking groups of Y11 to Y13 may be unsubstituted or substituted wherein the substituent combines with adjacent substituents to form a ring, as shown in the compounds below (pgs. 7-8).

    PNG
    media_image19.png
    124
    180
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    140
    202
    media_image20.png
    Greyscale

Accordingly, Yamazaki teaches a N-Ph connecting group may be either unsubstituted or substituted to form a ring with adjacent substituent, and thus these are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed to utilize linking groups within and between ligands to provide additional emitting complexes to cover a larger range of the visible spectrum, as taught by Li. Specifically, given the general formula and teachings of Li and Yamazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a substituent on the phenyl of the N-Ph connecting group and combine with an adjacent substituent to form a condensed ring, as shown in the compound above, because Yamazaki teaches a substituted N-Ph connecting group combined to form a ring with an adjacent substituent is a known element to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element with the benefits of excellent stability in liquid, high luminous efficiency, high luminance, and excellent durability. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter of Li and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a condensed ring with a substituent on the pyridine group of Ar1, because it would have been choosing an adjacent substituent on either Ar1 or Ar2, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter of Li in view of Yamazaki and possessing the benefits taught by Li and Yamazaki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented comprising the linking groups of Yamazaki having the benefits taught by Yamazaki in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound has the structure below and reads on the claimed Formula (VI) wherein R21 is combined with one R17 to form a ring system.

    PNG
    media_image21.png
    368
    419
    media_image21.png
    Greyscale

Regarding claims 33 and 37, Li in view of Yamazaki teach the modified compound below, as described above with respect to claim 6.

    PNG
    media_image3.png
    357
    402
    media_image3.png
    Greyscale

While Li teaches X4 may be carbon or nitrogen in the formula below (¶ [0013]), the above compound fails to include nitrogen in the location of X4.

    PNG
    media_image17.png
    284
    259
    media_image17.png
    Greyscale

However, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute carbon with nitrogen, because Li teaches the variable may suitably be selected as X4.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the modified compound would be useful as the emitter of Li in view of Yamazaki and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
The resulting compound has the structure below and reads on the claimed Formula (VI) in the same manner as claim 6 except wherein both Z8 and Z9 are nitrogen.

    PNG
    media_image22.png
    366
    417
    media_image22.png
    Greyscale


Regarding claims 34 and 36, Li in view of Yamazaki teach the modified compound below, as described above with respect to claim 33.
While Li teaches Ar1 may be 
    PNG
    media_image23.png
    67
    106
    media_image23.png
    Greyscale
 and teaches the example below wherein Ar1 is such a group (¶ [0042] and [0087]), the above compound fails to include a 5-membered ring in the location of Ar1.

    PNG
    media_image24.png
    242
    228
    media_image24.png
    Greyscale

However, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute isoquinoline group with 
    PNG
    media_image23.png
    67
    106
    media_image23.png
    Greyscale
as shown in the compound above, because Li teaches the variable may suitably be selected as Ar1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the modified compound would be useful as the emitter of Li in view of Yamazaki and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
The resulting compound has the structure below and reads on the claimed Formula (VI) wherein A7 is a 5-membered ring, A8 is a 6-membered ring, and A9 is phenyl:

    PNG
    media_image25.png
    379
    381
    media_image25.png
    Greyscale

Regarding claim 35, Li in view of Yamazaki teach the modified compound, as described above with respect to claim 34.
While Li teaches Ar1 may be 
    PNG
    media_image26.png
    65
    106
    media_image26.png
    Greyscale
or 
    PNG
    media_image27.png
    86
    141
    media_image27.png
    Greyscale
 (¶ [0080]), the above compound fails to include two substituents on the 5-membered ring that combine to form a ring.
However, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image23.png
    67
    106
    media_image23.png
    Greyscale
with 
    PNG
    media_image27.png
    86
    141
    media_image27.png
    Greyscale
as shown in the compound above, because Li teaches the variable may suitably be selected as Ar1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the modified compound would be useful as the emitter of Li in view of Yamazaki and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
The resulting compound reads on the claimed Formula (VI) wherein two R17 are combined to form a ring.
Regarding claim 39, Li in view of Yamazaki teach the modified compound below, as described above with respect to claim 6.

    PNG
    media_image3.png
    357
    402
    media_image3.png
    Greyscale

While Li teaches b2 may be present or absent (¶ [0050]), the above compound fails to include an absent b2.

    PNG
    media_image17.png
    284
    259
    media_image17.png
    Greyscale

However, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for b2 to be absent in the compound above, because Li teaches the b2 may suitably be either present or absent.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the modified compound would be useful as the emitter of Li in view of Yamazaki and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
While Li teaches that utilizing different linking groups provide narrow emitting complexes covering a wide range of the visible spectrum (¶ [0095]), the above compound fails to provide a substituent on the phenyl group that combines to form a ring with the phenyl of the N-Ph linking group. However, Li does teach Ar4 may be an unsubstituted or substituted aromatic ring group (¶ [0013]).
Yamazaki teaches the N-Ph linking groups of Y11 to Y13 may be unsubstituted or substituted wherein the substituent combines with adjacent substituents to form a ring, as shown in the compounds below (pgs. 7-8).

    PNG
    media_image19.png
    124
    180
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    140
    202
    media_image20.png
    Greyscale

Accordingly, Yamazaki teaches a N-Ph connecting group may be either unsubstituted or substituted to form a ring with adjacent substituent, and thus these are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed to utilize linking groups within and between ligands to provide additional emitting complexes to cover a larger range of the visible spectrum, as taught by Li. Specifically, given the general formula and teachings of Li and Yamazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a substituent on the phenyl of the N-Ph connecting group and combine with an adjacent substituent to form a condensed ring, as shown in the compound above, because Yamazaki teaches a substituted N-Ph connecting group combined to form a ring with an adjacent substituent is a known element to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element with the benefits of excellent stability in liquid, high luminous efficiency, high luminance, and excellent durability. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter of Li and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a condensed ring with a substituent on the phenyl group of Ar4, because it would have been choosing an adjacent substituent on either Ar4 or Ar3, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter of Li in view of Yamazaki and possessing the benefits taught by Li and Yamazaki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented comprising the linking groups of Yamazaki having the benefits taught by Yamazaki in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound has the structure below and reads on the claimed Formula (VI) wherein R20 is combined with one R18 to form a ring system.

    PNG
    media_image28.png
    353
    399
    media_image28.png
    Greyscale


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. US 2012/0302753 A1 (“Li”) in view of Yamazaki US 2007/0059551 A1 (“Yamazaki”) as applied to claim 30 above, and further in view of Seo et al. US 2005/0006625 A1 (“Seo”).
Regarding claim 31, Li in view of Yamazaki teach the modified compound below, as described above with respect to claim 30.

    PNG
    media_image16.png
    349
    418
    media_image16.png
    Greyscale

The above compound fails to provide a substituent on the acridine group that combines to form a ring with the phenyl of the N-Ph linking group. However, Li does teach Ar2 may be an unsubstituted or substituted heterocyclic group (¶ [0013]).
Seo teaches an organometal complex having a partial structure represented by general formula 1 below (¶ [0031]). A device comprising such a compound as a light emission element can realize low power consumption (¶ [0045]).

    PNG
    media_image29.png
    205
    243
    media_image29.png
    Greyscale

Seo teaches specific examples of the organometallic complex including compound 19 (pg. 9).

    PNG
    media_image30.png
    155
    269
    media_image30.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a substituent on the acridine group that combines to form a ring with the phenyl of the N-Ph linking group, as shown by compound 19, to arrive at a compound that has a partial structure that reads on the general formula 1 of Seo, based on the teaching of Seo.  The motivation for doing so would have been to obtain a device having low power consumption, as taught by Seo.
The modified compound of Li in view of Yamazaki and Seo has the structure below and reads on the general formula 1 of Seo (¶ [0032]).

    PNG
    media_image31.png
    442
    416
    media_image31.png
    Greyscale

The modified compound of Li in view of Yamazaki and Seo reads on the claimed Formula (VI) wherein R21 is combined with one R2 to form a ring system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786